IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                April 28, 2008
                                No. 06-40419
                                                          Charles R. Fulbruge III
                                                                  Clerk
ANTHONY ANTONIO WHITEHURST

                                          Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; ANGEL GARCIA; CORRECTIONAL
OFFICER DOBBS; CORRECTIONAL OFFICER PICASO; CORRECTIONAL
OFFICER CAMPBELL; CORRECTIONAL OFFICER SANCHEZ;
CORRECTIONAL OFFICER SKURKA; CORRECTIONAL OFFICER
AEOSADUJA; CORRECTIONAL OFFICER J. MCGEE; CORRECTIONAL
OFFICER J. BALBOSA

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:03-CV-300


Before JONES, Chief Judge, and BARKSDALE and STEWART, Circuit Judges.
PER CURIAM:*
      Anthony Antonio Whitehurst, federal prisoner # 04938-078, appeals, pro
se, dismissal of his Bivens claims against numerous correctional officers. See
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-40419

(1971) (recognizing claim under federal law for damages resulting from federal
agents’ violation of constitutional rights). AFFIRMED.
                                         I.
      Whitehurst alleges: during his incarceration at Federal Correctional
Institution Three Rivers, Texas, correctional officers inventoried his personal
property; and, during that process, some of his property was placed in a closet
for unauthorized property.
      In October 2003, the magistrate judge conducted a Spears hearing. See
Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985) (magistrate judge may hold
evidentiary hearing that brings into focus factual and legal bases of a prisoner’s
claim). Subsequently, the magistrate judge recommended disposition. Based on
that recommendation, the district court dismissed Whitehurst’s claims against
all but one defendant. A jury trial in February 2006 concluded with a verdict in
favor of that remaining defendant.
                                         II.
      Whitehurst raises three issues. Each lacks merit.
                                         A.
      Whitehurst contends his Bivens claims should not have been dismissed
because his property was intentionally disposed of, in violation of the Fifth
Amendment Due Process and Takings Clauses. As Whitehurst recognizes,
because he failed to object to the magistrate judge’s recommendation that the
district court dismiss the Bivens claims, review is only for plain error. Douglass
v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).
Accordingly, Whitehurst must show a plain (clear or obvious) error that affects
his substantial rights; even if he does, we retain discretion to correct the error
and generally will do so only if it “‘seriously affect[s] the fairness, integrity, or
public reputation of judicial proceedings’”. United States v. Olano, 507 U.S. 725,
736 (1993) (quoting United States v. Atkinson, 297 U.S. 157, 160 (1936)).



                                         2
                                  No. 06-40419

      Because Whitehurst’s property was not taken for public use, he has no
claim under the Takings Clause, which provides “private property [shall not] be
taken for public use, without just compensation”.         U.S. CONST. amend. V
(emphasis added). Additionally, he fails to present a meritorious due-process
claim. The negligent deprivation of property by a government official does not
violate due process. Daniels v. Williams, 474 U.S. 327, 333 (1986). Whitehurst
does not show the correctional officers intentionally deprived him of his property.
There was no plain error.
                                        B.
      Whitehurst claims the district court erred in denying his motion, made at
trial, to add parties pursuant to Federal Rule of Civil Procedure 21. The district
court, however, did not err because, as discussed supra, Whitehurst does not
have an actionable claim under the Takings or Due Process Clauses against the
correctional officers.
                                        C.
      Finally, Whitehurst asserts, for the first time in his reply brief, that he is
entitled to a trial transcript at government expense. No authority need be cited
for our generally not considering issues raised for the first time in a reply brief.
In any event, Whitehurst has not shown the transcript is necessary for proper
disposition of this appeal. See Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir.
1985).
                                        III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                         3